DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10-14, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little (US Patent No. 2,875,585 A) in view of Norman (US Patent No. 4,087,981 A).
Regarding claim 1, Little ‘585, as best illustrated in Fig. 4, discloses a de-trenching apparatus (16) and a trenched cable or pipeline (14) having a minimum bend radius, the de-trenching apparatus being configured to extract the buried cable or pipeline, the apparatus comprising:
a channel (24) configured to receive the buried cable or pipeline to be extracted, the channel comprising a first flared opening (42) at a front end of the de-trenching apparatus and a second flared opening (42) at the rear end of the de-trenching apparatus, the first and second flared openings each having a curved surface (i.e., the curved surface leading to the flared opening) configured to support the cable or pipeline (14) during extraction, wherein the curved surface of the first and/or the second flared openings have a radius of curvature greater than or equal to the minimum bend radius (zero, the pipeline is not bent) of the cable or pipeline (14) to be extracted.
Regarding claim 1, Little shows a trenched pipeline (Fig 3) but fails to teach it as buried. However, as material on the bottom of the water body is fluidized in the marine environment and would eventually cover the pipeline, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art such that the de-trenching apparatus would have been used in combination with a buried pipeline.  The motivation for making the modification would have been to allow for repositioning of the pipeline.
Further regarding claim 1, Little ‘585 fails to teach material removal means.  Norman ‘981, as best illustrated in Fig. 2, shows an apparatus comprising material removal means for removing material (18 and/or 78) ahead of the apparatus to limit obstruction of its movement (col. 5, lines 43-47).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of little such that it would have included material removal means, as suggested by Norman, for removing material from around the buried line ahead of the de-trenching apparatus.  The motivation for making the motivation would have been to include means for loosening material ahead of the apparatus to limit obstructions to movement of the same.
Regarding claim 3, in the combination of Little and Norman, Norman teaches the material removal means comprising one or more nozzles (74) configured to direct one or more fluid jets towards the material to be removed.  
Regarding claim 4, in the combination of Little and Norman, Norman shows the one or more nozzles oriented such that a reaction force exerted on the by the one or more fluid jets would assist in aligning with and/or propelling the apparatus along a buried cable or pipeline; i.e., the one or more fluid jets are distributed and aligned uniformly around a channel intended to accommodate a line (Fig. 3) and designed to offset one another (col. 5, lines 29-41).  
Regarding claim 5, in the combination of Little and Norman, Norman the one or more nozzles are configured to be connected to a pressurized fluid source (72) to generate the fluid jet to lift the material from around the buried line.
	Regarding claim 6, in the combination of Little and Norman, Norman discloses a pressurized fluid source (72).
Regarding claim 7, in the combination of Little and Norman, the body of Little is configured to be opened so as to permit a continuous length of buried cable or pipeline to be placed into the channel, the body then being closed around the cable or pipeline (via hinge 30; col. 2, lines 45-50).
Regarding claim 10, in the combination of Little and Norman, Little further teaches an umbilical cable (20) for connecting the de-trenching apparatus to a control vehicle (18).
Regarding claim 11, in the combination of Little and Norman, Little further teaches an umbilical cable (20) for connecting the de-trenching apparatus to a control vehicle (18), wherein the umbilical cable is configured to carry signals from the one or more sensors to the control vehicle (e.g., by piggyback).
Regarding claim 12, in the combination of Little and Norman, Little further teaches an umbilical cable (20) for connecting the de-trenching apparatus to a control vehicle (18), the umbilical cable (20) configured to connect one or more nozzles to the pressurized fluid source on the control vehicle (e.g., by piggyback).
Regarding claim 13, in the combination of Little and Norman, Little further teaches attachment means (56) configured to attach the de-trenching apparatus to a lifting cable (20) for supporting the de-trenching apparatus during a de-trenching operation.
Regarding claim 14, in the combination of Little and Norman, neither reference teaches an umbilical cable connected to the lifting cable (20). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art lifting cable such that it would have been connected to an umbilical cable at a plurality of attachment points supporting the umbilical cable, since the examiner takes Official Notice of the same in marine environments for controlling the removal of conduits supporting subsea operations.
Regarding claim 16, the combination of Little and Norman teaches a recovery system for extracting a buried line, the system comprising:
de-trenching apparatus and buried cable or pipeline according claim 10; and
a control vehicle (18) connected to the de-trenching apparatus by the umbilical cable (20) and/or by the lifting cable.  
Regarding claim 17, neither Little nor Norman teaches the control vehicle as a submersible vehicle. However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a submersible vehicle for the vehicle (18) of Little, since the examiner takes Official Notice of the use of submersible vehicles as control vehicles is subsea operations.  In this instance, the motivation for making the modification would have been to decrease the length of line required to connect the de-trenching apparatus to the control vehicle.
	Regarding claim 18, in the combination of Little and Norman, the control vehicle (18) of Little is a surface vessel configured to receive a buried line extracted by the de-trenching apparatus.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little (US Patent No. 2,875,585 A) in view of Norman (US Patent No. 4,087,981 A) as applied to claim 1 above, and further in view of Patriciu (US Patent Application Publication No. 2014/0283420 A1).
Regarding claims 8 and 9, the combination of Little and Norman fails to teach one or more sensors.  Patriciu discloses an apparatus for extracting material from a seabed comprising one or more sensors configured to monitor a status of the cable or pipeline and/or the apparatus during a de-trenching operation; wherein the one or more sensors comprise at least one of: an imaging sensor configured to capture an image of the cable or pipeline and/or the apparatus during the de-trenching operation; and/or a tension meter configured to measure a tension in the cable or pipeline during the de-trenching operation; and/or an inclinometer configured to measure an inclination of the apparatus during the de-trenching operation; and/or a sonar sensor configured to detect the buried cable or pipeline during the de-trenching operation; and/or an acoustic positioning beacon to provide location information about a location of the apparatus to a control vehicle and/or a recovery vehicle (paras. 0057).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Little-Norman apparatus such that it would have included a sensor as suggested by Patriciu.  The motivation would have been to include means for monitoring and facilitating control of the apparatus during operation.

Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments against use of the prior art trenching apparatus for de-trenching, the examiner maintains rejection and notes all structural limitations of the invention as claimed in claim 1 are taught by the combination of Little and Norman.  Additionally, the examiner contends it would have been well within the ordinary level of skill in the art for one to have used the prior art apparatus to function in the manner claimed.  For example, the channel can be used to both distribute a cable or line to be buried as well as receive a cable or line that was buried.  Similarly, the material removal means can be used to form a trench or uncover a cable or line buried in a trench.

35 USC §103
	In response to Applicant’s argument that Little is silent regarding a minimum bend radius of the cable or pipeline (14), the examiner first notes Applicant fails to limit the minimum bend radius with a numerical value or range.  Furthermore, the examiner contends a minimum bend radius is inherent to all cables and pipelines as it depends on the tensile strength of the material(s) forming the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
04 June 2022